



COURT OF APPEAL FOR ONTARIO

CITATION: Chavdarova v. The Staffing Exchange Inc. (TSE
    Canada Inc.), 2016 ONCA 874

DATE: 20161118

DOCKET: C61982

Feldman, Lauwers and Miller JJ.A.

BETWEEN

Lyudmila Chavdarova (a.k.a.) Mila Chavdarova

Plaintiff/Respondent

and

The Staffing Exchange Inc. (a.k.a.) TSE Canada
    Inc.

Defendant/Appellant

Michael A. Polvere, for the appellant

Lyudmila Chavdarova, acting in person

Heard: November 14, 2016

On appeal from the summary judgment order of Justice Douglas
    K. Gray of the Superior Court of Justice, dated March 14, 2016.

ENDORSEMENT

[1]

The appellant appeals from an order dismissing its motion for summary
    judgment, and granting the summary judgment motion of the respondent. The
    central question on appeal is whether the motion judge erred in concluding that
    the relationship between the parties was that of franchisor and franchisee,
    rather than licensor and licensee.  If it is the former then, as the motion
    judge held, the respondent is entitled to the protections established in the
Arthur
    Wishart Act (Franchise Disclosure), 2000
.

[2]

For the reasons given by the motion judge we agree that the parties
    relationship was that of franchisor and franchisee. The parties agreed (and the
    motion judge held) that if their relationship was properly characterized in
    this way, then the respondent was entitled to rescind her contracts with the
    appellant on the basis that the appellant did not provide the statutorily
    mandated disclosure statement.  The motion judge found that the respondent
    properly rescinded the agreements, and the only remaining question is whether
    the motion judge erred in the remedy that he awarded.

[3]

The motion judge awarded the respondent $99,835. The appellant concedes that the respondent is entitled to an award of $33,335, being a refund of the fees paid plus HST. The appellant disputes the remaining award.

[4]

It is not clear, on a review of the reasons for judgment and a partial
    transcript of the hearing, how the motion judge calculated damages and what
    evidence he relied on. There is some dispute between the parties as to whether
    the motion judge relied on a supplementary affidavit of documents that may or
    may not have been properly served, and that he had ruled could not be relied on
    for the purposes of the two summary judgment motions.

Disposition

[5]

In the result, the reasons provided with respect to quantification of
    damages (in excess of the $33,335 that is conceded) are not sufficient to allow
    us to meaningfully review this portion of the judgment. We therefore dismiss
    the appeal with respect to liability and remit the matter back to the motion
    judge for a determination of the quantum of damages, if any, in excess of the
    $33,335 conceded.

[6]

The respondent is entitled to costs of the appeal set at $4,000,
    inclusive of disbursements and HST.

K. Feldman J.A.

P. Lauwers J.A.

B.W. Miller J.A.


